The law, as construed in the original opinion in this case, filed December 5, 1932, is to the effect that where a joint liability on a contract exists, and one of the jointly contracting parties dies before suit, that the liability of the deceased joint contractor does not cease to exist, as at common law, but that such liability may still be enforced as a joint liability, because of Section 4211 C. G. L., 2571 R. G. S., of our statutes.
While the suit against the representative of deceased joint obligor, cannot be joined with an action against the surviving obligors (Lee v. Puleston, 192 Fla. 1079, 137 Sou. Rep. 709), on the joint obligation, and while we held in the original opinion that the procedural difficulty could be met by permitting the liability of a deceased joint obligor to be reduced to judgment in a separate suit brought against the personal representative of the deceased joint obligor, for the purpose of adjudicating the fact and amount of such liability, as has survived under the statute, against such deceased, with stay of execution of enforcement of any judgment rendered solely against the representative of the survivor, until the claim was also reduced to judgment against the surviving joint obligors, a showing that the surviving joint obligors are beyond the reach of process, or otherwise incapable of being sued, will be authority for the trial court to refuse to stay the execution on the judgment against the representative of the deceased joint obligor, because the *Page 410 
reason for the stay fails, and consequently the stay itself fails with it.
With this clarification of the former opinion of this Court the petition for rehearing should be denied and mandate issued as heretofore ordered.
Rehearing denied.
DAVIS, C.J., AND WHITFIELD, TERRELL AND BUFORD, J.J., concur.